FILED
                            NOT FOR PUBLICATION                            DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50020

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01041-BTM

  v.
                                                 MEMORANDUM*
IVAN SANABRIA-ARCHIGA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Barry T. Moskowitz, Chief Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Ivan Sanabria-Archiga appeals from the district court’s judgment and

challenges his guilty-plea conviction and 51-month sentence for attempted reentry

of a removed alien, in violation of 8 U.S.C. § 1326. We dismiss.

       Because the government has properly objected to the timeliness of Sanabria-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Archiga’s notice of appeal, which was filed over two months after the entry of

judgment, we dismiss this appeal as untimely. See Fed. R. App. P. 4(b)(1)(A)(i);

United States v. Sadler, 480 F.3d 932, 942 (9th Cir. 2007).

      DISMISSED.




                                         2                                   14-50020